DETAILED ACTION
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “heating part”, “film formation gas supply part”, “relative distance changing mechanism” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   The specification does not provide adequate description to support the terms relative dimension changing mechanism that is configured to raise/lower one of the driven and driving gear- while some generic language is included, the specification does not actively support raising and lowering the driven gear, only controlling the driving gear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (2017/0218514).
Kato teaches a film formation apparatus comprising:
- a rotary table, see Fig. 1 and related text, the table is 2,
- a mounting table configured to mount substrates on the rotary table, see in regard to the wafer mounting stands on the rotary table [0053] which meet the ‘table’ requirements as per the equivalent structure in the instant specification, 
- a heating part configured to heat the substrate, 33 [0084],
- a film formation gas supply part configured to supply a gas – see gas nozzles 61-65,
- spinning shaft, see 21 [0043],
- a driven gear 45 [0071] connected to the spinning shaft, 
- a driving gear to rotate while facing a revolution orbit – the driving gear is described as a disc and therefore circumferential about the revolution orbit of the drive gear [0074-78], the gears being magnetic as described and
- a relative distance changing mechanism configured to move the driving gear to change a distance between the revolution orbit of the driving and driven gear – see wherein the rotational part 53 is moved to adjust such distance and therefore the part that moves part 53 is the “relative distance changing mechanism”.
Regarding claim 2, the relative distance changing mechanism is described as per above.
	Regarding claims 3 and 5, the driven and driving gears have the N and S pole parts arranged as claimed, see Fig. 5 and related text [0079], and the magnets are arranged on a lower surface of the driven gear extending radially (see 51, etc.) with the 
	Regarding claims 4 and 5, permanent magnets are used [0076].
	Regarding claim 6, the driving gear is in an atmospheric atmosphere outside of the vacuum of the main chamber, wherein the driven gear is, see Figs. 1 and 3 [0036] with a partition plate in between (17) [0073].
Regarding claim 7, Kato teaches a computer program which controls all aspects of the operation [0084] and meets the requirements of a recipe.  In regard to the particular data on the program, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the relative distance between the parts is capable of being changed and therefore the claim elements are met.  Furthermore, the teachings indicate changing the distance as claimed [0093] and Kato states that all elements of the apparatus are controlled by the program/recipe.
Regarding claim 8, further as per claim 7 all elements of the apparatus are controlled by the program/recipe as noted.


Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered.  
Upon reconsideration of the claims and clarification of the relative distance changing mechanism, the teachings of Kato have been applied.
In regard to the 112 rejections, the rejections have been withdrawn.  The elements of “heating part”, “film formation gas supply part”, and “relative distance changing mechanism” all remain interpreted under 112(f).  The arguments over the 112(a) and (b) rejections are persuasive over heating part and gas supply part.
In regard to the relative distance changing mechanism, the part is held to the limited to the part depicted in Fig. 9 and equivalents thereof, consistant with the requirements of the means plus function language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715